     Case 4:15-cv-00670-Y Document 223 Filed 05/16/19               Page 1 of 1 PageID 4540


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

ANGIE WALLER, ET AL.,                            §
                                                 §
v.                                               §       CIVIL ACTION NO. 4:15-CV-670-Y
                                                 §
CITY OF FORT WORTH, TEXAS,                       §
ET AL.                                           §

       NOTICE OF APPEARANCE AND DESIGNATION OF ATTONREY IN CHARGE

TO THE HONORABLE JUDGE OF SAID COURT:

         Defendant, Richard Hoeppner, hereby notifies the Court and parties that Kenneth E. East,

identified below, hereby appears on his behalf and is hereby designated as his attorney in charge.


                                                     Respectfully submitted,

                                                     s/ Kenneth E. East
                                                     Kenneth E. East
                                                     State Bar No. 00790622
                                                     THE LAW OFFICE OF KENNETH E. EAST
                                                     9001 Airport Freeway, Suite 675
                                                     North Richland Hills, Texas 76180
                                                     (817) 788-1111; Fax: (817) 485-2836
                                                     ken@east.law
                                                     ken1@airmail.net

                                                     ATTORNEY FOR DEFENDANT
                                                     RICHARD HOEPPNER

                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 16, 2019, I served a copy of this document on all parties or on
their counsel of record in accordance with the Federal Rules of Civil Procedure.


                                                     s/ Kenneth E. East
                                                     Kenneth E. East
